Citation Nr: 1452458	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-02 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include ventricular tachycardia, as due to Agent Orange (herbicide) exposure.

2.  Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The Veteran was scheduled to testify before a Member of the Board (now called a Veterans Law Judge) in a Videoconference hearing in December 2010.  Because the Veteran did not appear at the hearing, the hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2014).

In January 2014, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additional discussions of the RO's compliance with the January 2014 Board Remand are included in both the Duties to Notify and Assist and Remand sections below.

After reviewing the contentions and evidence of record, including the applicable regulations, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.   In this regard, effective for claims pending on September 6, 2013, VA replaced the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy" in 38 C.F.R. § 3.309(e).  While the claim has previously been characterized as service connection for acute and subacute peripheral neuropathy, the issue, as listed above, reflects the regulatory amendment in 38 C.F.R. § 3.309(e).

This appeal was processed using both the Virtual VA System and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of service connection for a heart disability, to include ventricular tachycardia, as due to Agent Orange (herbicide) exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era, so is presumed to have been exposed during such service to an herbicide agent, to include Agent Orange (AO).

2.  Delayed-onset peripheral neuropathy is not a disability presumptively associated with herbicide exposure.

3.  Symptoms of peripheral neuropathy were not chronic in service, have not been continuous since service, and were not manifest to a compensable degree (10 percent) within one year of separation from service.

4.  The Veteran's peripheral neuropathy is not related to service.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy, including as presumed due to herbicides, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a timely letter dated in July 2008, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection for peripheral neuropathy, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The July 2008 letter also included provisions for disability ratings and for the effective date of the claim.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, a VA examination of the peripheral nerves in November 2011 with a June 2014 addendum medical opinion, and the Veteran's statements.  

The Veteran was afforded an opportunity for a VA medical examination in connection with the claim for service connection for peripheral neuropathy in November 2011.  A VA addendum medical opinion was obtained in June 2014 pursuant to the January 2014 Board Remand.  38 C.F.R. § 3.159(c)(4) (2014).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stegall, 11 Vet. App. at 268.  The Board finds that the November 2011 VA examination with the June 2014 addendum medical opinion, taken together, are adequate with regard to the claim for service connection for peripheral neuropathy.  

While the claim of service connection for a heart disability is being remanded below, the fact that one part of a medical opinion may be inadequate (or arguably "insufficient") does not render the entire opinion "void," particularly dealing with complex medical causation issues, if that part of the medical opinion has actual validity (based on a review of the evidence).  The VA opinions, as a whole, consider all the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for peripheral neuropathy, to include as due to herbicide exposure, has been met.  38 C.F.R. § 3.159(c)(4).

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103a, 5103A, and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and the representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F. 3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim of service connection for peripheral neuropathy.

Service Connection for Peripheral Neuropathy

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Peripheral neuropathy (as an organic disease of the nervous system) is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. §§ 3.303(b) and 3.309(a) apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as polyneuropathy, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including early-onset peripheral neuropathy, shall be presumed service connected if the certain requirements are satisfied, subject to rebuttal.  38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. § 3.307(a), (d), 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 41,442 -41,449, and 61 Fed. Reg. 57,586 -57,589 (1996).

As mentioned above, VA replaced the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy" in 38 C.F.R. § 3.309(e).  A neuropathy is "early onset" if abnormalities appear within a year after external exposure has ended.  See Final Rule, Diseases Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763 -54766 (Sep. 6, 2013).  Notably, the "[National Academy of Sciences (NAS)] concluded that there is inadequate or insufficient evidence to determine whether there is an association between exposure to herbicides (including Agent Orange) and delayed-onset chronic neuropathy."  Id.  "[T]here are no data to suggest that exposure to herbicides can lead to the development of delayed-onset chronic peripheral neuropathy many years after termination of exposure in those who did not originally experience early-onset neuropathy."  Id.

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the Veteran contends that he was exposed to herbicides during service in Vietnam.  He further asserts that he now has peripheral neuropathy as a result of that exposure.

After a review of all the evidence, the Board finds that the competent evidence demonstrates that the Veteran has a current disability of unspecified idiopathic peripheral neuropathy.  The Veteran was diagnosed with unspecified idiopathic peripheral neuropathy in 1973.  Most recently, at the November 2011 VA examination, the Veteran was diagnosed with unspecified idiopathic peripheral neuropathy; therefore, the current disability element for service connection is well established.  

As discussed in the previous Board Remands, the Veteran had service in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Early-onset peripheral neuropathy is on the presumptive list of diseases associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, VA has determined that a presumption of service connection is not warranted for any disease not affirmatively named in the presumptive list.  See 77 Fed. Reg. 47,924 (Aug. 10, 2012).  Here, the evidence does not show that neurological abnormalities appeared within a year after external exposure to herbicides ended.  As such, the Veteran does not have early-onset peripheral neuropathy.  Instead, the record reflects that the Veteran was diagnosed with peripheral neuropathy in 1973, more than three years after he was last exposed to herbicides in 1969.  In the June 2014 VA addendum medical opinion, the VA examiner indicated that the evidence did not support the finding of peripheral neuropathy within one year of exposure to herbicides.  Because the peripheral neuropathy did not appear within one year of the last exposure to herbicides, the Veteran cannot benefit from the herbicide nexus presumption.  Id.  

As noted above, notwithstanding the foregoing, the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection on alternative bases.  See Combee, 34 F.3d at 1039.  

The Board turns to consider whether service connection for peripheral neuropathy, is warranted under the "chronic disease" provisions.  38 C.F.R. §§ 3.303(b), 3.307(a), (d), 3.309(a).  

The Veteran's service treatment records, VA treatment records, and private treatment records do not suggest that the peripheral neuropathy was present during service or that symptoms of the peripheral neuropathy have been continuous since service.  The Veteran was first diagnosed with peripheral neuropathy more than three years after service, in 1973.

The Veteran does not allege, and the record does not otherwise show, that he has any medical education, training, or experience; therefore, he is a lay witness.  38 C.F.R. § 3.159(a).  Lay persons are generally not competent to identify cancer without a diagnosis from a medical professional.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007).  In order for the Veteran to report a competent diagnosis of peripheral neuropathy during service, or at a particular time since service, because the Veteran is not competent to diagnose peripheral neuropathy, the evidence must show that the Veteran was told by a physician that he had peripheral neuropathy.  The Veteran's statements during the claim and appeal process do not assert that a physician diagnosed the peripheral neuropathy prior to 1973.  

The other medical and lay evidence does not support findings that the symptoms of peripheral neuropathy were present during service, manifested continuously since service, or manifested to a compensable (at least 10 percent) degree within one year of separation from service.  As the Board finds as facts that the peripheral neuropathy was not present during service, that symptoms have not been continuously present since service, and that the peripheral neuropathy did not manifest to a compensable degree within one year of separation from service, service connection under the "chronic disease" provisions is not warranted.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  

The remaining theory of entitlement is direct service connection under 38 C.F.R. § 3.303(a).  As stated, the current disability and in-service incurrence event are established.  The Board turns to whether a nexus exists between the two.  Shedden, 381 F.3d at 1167.  

The Board finds that the Veteran's contentions that he has peripheral neuropathy as a result of herbicide exposure are not competent lay evidence.  As mentioned, lay persons are generally not competent to identify cancer.  Jandreau, 492 F.3d at 1377, n.4; see also Rucker, 10 Vet. App. at 74.  The mechanism by which herbicides might cause peripheral neuropathy years after herbicide exposure is not inherently one observable by the five senses.  A lay witness may competently report what he has been told by a medical professional.  See Jandreau at 1377.  The Veteran's general statements regarding the relationship of the peripheral neuropathy to herbicide exposure provide no competent basis in common lay knowledge, lay observable symptoms, or lay report of a medical opinion by which the Veteran could offer a competent nexus evidence between peripheral neuropathy and in-service herbicide exposure.  In short, the Veteran offers a general, conclusory assertion that his peripheral neuropathy is related to in-service herbicide exposure without a foundation in either competent lay or competent medical evidence.  The Board affords these statements no probative value.  Waters v. Shinseki, 601 F.3d 1274, 1277-78 (Fed. Cir. 2010).  

As discussed in the November 2011 Board Remand, in a September 2008 letter, a private physician, Dr. J.T.S., opined that the Veteran's currently diagnosed peripheral neuropathy is "highly likely" related to herbicide exposure in service; however, Dr. J.T.S. did not provide a basis or rationale for this opinion.  Because he provided no rationale, it is a bare conclusion, which has limited probative value.  See Miller v. West, 11 Vet App 345 348 (1998).  A bare conclusory opinion without an explanation of the basis for the opinion is not adequate to support the claim.  See Bloom v. West, 12 Vet App 185 (1999).

In contrast, in the June 2014 VA addendum medical opinion, the VA examiner opined that the peripheral neuropathy is less likely than not caused by herbicide exposure.  The VA examiner explained that the record reflects the onset of neuropathy beginning in 1973 and that, according to service records, the Veteran was exposed to herbicides in Vietnam during 1969.  The VA examiner had adequate information on which to base the medical opinion and provided an adequate rationale, albeit brief, for the conclusion that is consistent with the facts in this case and is based on medical principles.  For these reasons, the Board affords the VA examiner's medical opinion great probative weight.

The remaining record does not contain competent evidence, medical or lay, of a nexus between peripheral neuropathy and in-service herbicide exposure.  Review of the record does not otherwise show an in-service event (other than herbicide exposure), injury, or disease to which the Veteran's peripheral neuropathy may be related.  The Board finds that the preponderance of the evidence is against a relationship between peripheral neuropathy and any incident of service.  For these reasons, the criteria for direct service connection for peripheral neuropathy have not been met.  

In light of the foregoing, the Board finds that, although the Veteran has a current disability of peripheral neuropathy and was exposed to herbicides during service in Vietnam, the peripheral neuropathy was not "chronic" during service, was not productive of symptoms continuously from separation from service, did not manifest to a compensable degree within one year of separation from service, and is not otherwise related by competent evidence to any incident of service, including the herbicide exposure.  In addition, a nexus between herbicide exposure and delayed-onset peripheral neuropathy is not presumed as a matter of law.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for peripheral neuropathy on direct basis and all presumptive theories of service connection.  There is no other alternative theory of entitlement for service connection reasonably raised by the record.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for peripheral neuropathy, to include as due to herbicide exposure, is denied.


REMAND

Service Connection for Heart Disorder

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for a heart disability.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).

A Board remand confers upon an appellant the right to compliance with that order.  Stegall at 271; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Additionally, when VA undertakes to provide a veteran with an examination, that examination must be adequate for VA purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

This issue of service connection for ventricular tachycardia has been previously remanded in November 2011 and January 2014 to obtain an adequate VA medical opinion regarding the heart disorder.  Most recently, in the January 2014 Board Remand, the VA examiner was requested to provide opinions addressing service connection on a direct basis, to include as due to exposure to herbicides.

Pursuant to the January 2014 Board Remand, a VA addendum medical opinion was obtained in June 2014.  The VA examiner opined that it is less likely than not that the ventricular tachycardia was caused by exposure to Agent Orange.  In explaining this opinion, the VA examiner stated that ischemic heart disease is noted to be attributable to herbicide exposure while the Veteran carries a diagnosis of ventricular tachycardia.  The Board does not find this rationale adequate as the VA examiner essentially finds that ventricular tachycardia (as opposed to ischemic heart disease) is not presumptively associated with herbicide exposure to explain why the ventricular tachycardia is not directly related to (caused by) exposure to herbicides.  The June 2014 VA addendum medical opinion does not adequately address the questions regarding direct service connection from the January 2014 Board Remand.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion); see also Stegall at 271.  The claim should be remanded on this basis alone.

Effective on August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53,202.  The intended effect of this amendment was to establish presumptive service connection for these diseases based on herbicide exposure.  Note 3 indicates that, for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 38 C.F.R. § 3.309(e).  The final rule is applicable to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date.

In an October 2014 Statement in Support of Claim, the Veteran contended that there are outstanding cardiovascular treatment records provided by Dr. Alan Thometz and Dr. Harry Koppelman from April 2014 that clearly identify the Veteran's heart disorder as ischemic heart disease.  There is no request for the treatment records from the private providers where the Veteran claimed to have been diagnosed with ischemic heart disease; thus, a remand is also necessary to request records pertaining to treatment received from Dr. Alan Thometz and Dr. Harry Koppelman.  In addition, based on the Veteran's assertion that he currently has ischemic heart disease, and given the inadequacy of the June 2014 VA addendum opinion as it pertains to the heart disability, the Board finds that a new VA examination of the heart is warranted.

Accordingly, the issue of service connection for a heart disability is REMANDED for the following actions:

1. Ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for treatments records from Dr. Alan Thometz and Dr. Harry Koppelman regarding the heart disability.  The Veteran should also be advised that he may, alternatively, submit the treatment records to VA himself.  Any documents received by VA should be associated with the record.

2. Any negative responses should be properly documented in the record.  Notify the Veteran, in accordance with 38 C.F.R. § 3.159(e), if the private treatment records are unavailable.

3. Schedule the Veteran for an appropriate VA examination of the heart to assist in determining the nature and etiology of the claimed heart disability (with a medical professional other than the physician assistant who provided the June 2014 VA addendum medical opinion).  A medical professional with expertise in cardiology is preferred but not required.  All appropriate testing should be conducted.  The VA examiner should render opinions on the following:

a) Does the Veteran have diagnosed ischemic heart disease?  If the Veteran does not have currently diagnosed ischemic heart disease, the examiner should so state.
	
In rendering this opinion, the VA examiner should assume that ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.

b) If the answer to the above question is negative, is it at least as likely as not (50 percent probability or greater) that the current ventricular tachycardia had onset (began) during service or is otherwise etiologically linked (related) to some incident of active duty, to include herbicide exposure?

In rendering this opinion, the VA examiner should assume that the Veteran was exposed to herbicides in service, and address the significance, if any, of the in-service event to his current ventricular tachycardia.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

4. Then, review the electronic record and ensure that all of the foregoing development actions have been conducted and completed in full.  In this regard, ensure that the detailed questions asked by the Board have been addressed by the VA examiner.

If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the medical opinions.  If the requested opinions do not include adequate responses to the specific opinions requested, they must be returned for corrective action.  38 C.F.R. § 4.2 (2014); see also Stegall at 268.

5. After completion of the above and compliance with the requested actions has been ensured, the claim of service connection for a heart disability, to include as due to herbicide exposure, should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


